Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not teach or suggest (in the manner recited) an upper and lower divertor assembly each comprising an inboard strike point divertor surface, an outboard strike point divertor surfaces, an inboard far divertor surface, an outboard far divertor surface and at least one private divertor surface such that the at least one private divertor surface is located between the inboard and outboard strike point divertor surfaces and wherein each far divertor surface and each private surface comprises a liquid metal flow over the surfaces between a respective liquid metal inlet and outlet. Kotschenreuther, Ono and Sergeev (cited via PTO-892 dated 12/03/2021) are the closest art of record. Neither reference, nor the combination, teaches each upper and lower divertor assembly comprising the arrangement of the inboard and outboard divertor surfaces as claimed, wherein a liquid metal flows over the respective divertor surface. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646